Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-5, 14-27, 31-32 and 36-38 are all the claims for this application.
2.	Claims 9-10 are canceled and Claim 14 is amended in the Response of 6/10/2021.
3.	Claims 16-27, 31-32 and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2021.
4.	Applicant’s election of species for cell surface receptors in the reply filed on 2/16/2021 is acknowledged. 
5.	The non-elected species of antigen are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2021.
6.	Claims 1-5 and 14-15 are all the claims under examination.
7.	This Office Action is final.

Information Disclosure Statement
8.	The IDS’ of 3/6/2021, 4/16/20210 and 6/10/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections Maintained
Specification
9.	The objection to the disclosure because of informalities is maintained.
a) The objection was set forth as follows: The use of the term, e.g., “Superavidin™”, “Expifectamine”, “Fectin 293”, “Expi293”, “Nunc maxisorb” (spell check shows “NUNC maxisorp”), Sepharose, Tris, Alexa Fluor, etc., which is a trade name or a mark used in commerce, have been noted in this application. Any such term should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	Applicants have not responded to the objection in their Response of 6/10/2021.
	The objection is maintained.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	d) The rejection of Claims 1-5, 
	Applicants allege the claims have been amended to clarify that the GCN4 peptide is always the same and whichever of X or Y is the VHH. Applicants have not amended the claims, however upon further consideration, it is clear from the phrase in Claim 1 “X is a first binding partner…” and “B is a second binding partner…” that X and Y are in the alternative with respect to each other.

e) The rejection of Claims 9-10 for the limitation "the binding affinity is 5 nM or stronger" is moot for the canceled claims.

f) The rejection of Claim 14 for reciting improper Markush group language is withdrawn in view of the amendment to correct the language for proper Markush claiming. 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claims 9-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims.  


Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	The rejection of Claims 1-5, 
a) The rejection of Claims 1-5, 
Applicants allege that from the language in Claim 1, the two different specificities of “A” and “B” are the reason why the complex of claim 1 is a bispecific complex where the binding interaction between “X” and “Y” assembles the overall complex and does not represent a further specificity of the assembled complex.
	Response to Arguments
	Contrary to Applicants assertion, “a binding interaction between “X” and “Y”” is required to be specific and of an affinity that ensures the retention of the assembled complex. To the extent the claims are directed to an anti-GCN4 VHH/ GCN4 peptide for the X/Y structure, the specification teaches “In one embodiment the binding affinity between X and Y is 5 nM or stronger, for example the binding affinity of the heterodimeric tether is 900pM or stronger, such as 800, 700, 600, 500, 400 or 300pM.” The so-called interaction defined by “:” is no less a required binding specificity despite Applicants ambiguous use of the term “:”.

b) The rejection of Claims 1-5, 
Applicants allege one of “X” and “Y” is defined as the GCN4 peptide with the sequence for the peptide given, with the other of “X” and “Y”, which is not the peptide, being a VHH specific for the peptide. Both “X” and “Y” are therefore defined in structural terms, not simply as a desideratum.
Response to Arguments
i) The following paragraphs explain the correlation of “interaction” to affinity for the X and Y members:

    PNG
    media_image1.png
    535
    1093
    media_image1.png
    Greyscale

The specification makes the comparison of the affinity between X and Y to Velcro® or a bar and magnet:

    PNG
    media_image2.png
    166
    1100
    media_image2.png
    Greyscale

The specification does not provide any other meaning for the “:” than an affinity that is selective and sufficient such that X and Y recognize only each other:

    PNG
    media_image3.png
    70
    1154
    media_image3.png
    Greyscale

	ii) The “:” in Claim 1 constitutes a desideratum since it defines a generic binding activity between X and Y entirely in terms of the result to be achieved (i.e., an interaction) without describing the meaning of a symbol “:” ascribed by Applicants to a function. There is no art known meaning for “:”.
iii) The meaning of “interaction” does not exclude avidity where avidity is determined in part by affinity. Avidity is based on a) binding affinity; b) valency of the proteins; and c) structural arrangement of the proteins in the complex. See Fluidic Analysis comparing affinity vs affinity (PTO 892). The specification teaches 

    PNG
    media_image4.png
    86
    1304
    media_image4.png
    Greyscale

Examiner’s Comments: Amending the claims to recite an affinity that corresponds to that between the GCN4 peptide of SEQ ID NO: 1 or residues 1 to 38 of SEQ ID NO: 1 and the VHH could overcome the rejection.

c) The rejection of Claims 1-5,
Applicants allege the binding of X to Y therefore results in “:” and the formation of the overall complex. The meaning of “a VHH specific to the peptide GCN4” would be therefore clear to the skilled person.
Response to Arguments
The meaning of “:” is incomprehensible to the ordinary artisan where there is no art known definition for “:”. The term “:” has no clear, universally accepted meaning in the art.
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	The rejection of Claims 1-5, 
	Applicants allege numerous commercial antibodies are available to GCN4. It is "black-letter" law that what is known in the art does not need to be disclosed in the specification. Indeed, even absent the presence of commercial anti-GCN4 antibodies, the skilled person would understand that the inventors had possession of VHH antibodies against the GCN4 peptide, given the knowledge of VHH domain
	Response to Arguments
MPEP 2163 address the structure/function correlation under the written description guidelines for what places Applicants in possession of any given invention and stating in part:

    PNG
    media_image5.png
    571
    787
    media_image5.png
    Greyscale


The specification provides no direction or guidance regarding how to produce the genus of VHH domains of undefined structure as broadly defined by the claim.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone. 
Applicants have failed to show the existence of a reasonable number VHH domains recognizing the target antigen and that would provide sufficient specific binding to the GCN4 peptide for the claimed sequences to result in a stable complex formation. Applicants own specification deems the binding affinity for VHH/GCN4 to be essential to the assembly of the complex as follows:
“The binding partners X and Y have affinity for each other and act as biological equivalent of5 VELCRO® or a bar and magnet and hold the complex together.”
The specification teaches the need for stability to be achieved for the bispecific complex by way of the X and Y: 
“The function of the heterodimeric tether X:Y is to retain the proteins A and B in proximity to each other so that synergistic function of A and B can be effected or identified, for example20 employing the method described herein.” 
The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  
Goldman et al (PTO 892) recognize the inherent instability and lower affinity of VHH domains and propose engineering protocols to improve these aspects for the genus of such domains. 

    PNG
    media_image6.png
    638
    434
    media_image6.png
    Greyscale

For all of the foregoing reasons, the claims do not meet the structure/function correlation under the written description guidelines for the claimed VHH species as broadly claimed herein.
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	The rejection of Claims 1-5, 
	Applicants request that the rejection is held in abeyance is granted. The rejection is maintained.

14.	The rejection of Claims 1-5, 
	Applicants request that the rejection is held in abeyance is granted. The rejection is maintained.

15.	The rejection of Claims 1-5, 
 (IDS 2/16/21) is maintained. 
	Applicants request that the rejection is held in abeyance is granted. The rejection is maintained.

16.	The provisional rejection of Claims 1-5, 
	Applicants request that the rejection is held in abeyance is granted. The rejection is maintained.

Conclusion
17.	No claims are allowed.
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643